In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 17-3378
JEFFREY D. LEISER,
                                                   Plaintiff-Appellee,
                                  v.

KAREN KLOTH, Correctional Sergeant, et al.,
                                      Defendants-Appellants.
                      ____________________

          Appeal from the United States District Court for the
                    Western District of Wisconsin.
     No. 3:15-cv-00768-slc — Stephen L. Crocker, Magistrate Judge.
                      ____________________

   ARGUED SEPTEMBER 5, 2018 — DECIDED AUGUST 1, 2019
                ____________________

   Before EASTERBROOK, HAMILTON, and SCUDDER, Circuit
Judges.
    HAMILTON, Circuit Judge. Jeﬀrey Leiser was an inmate at
the Wisconsin Stanley Correctional Institution where Ser-
geant Karen Kloth was employed. Leiser, who was later diag-
nosed with Post Traumatic Stress Disorder while at Stanley,
alleged that beginning in 2013 he self-reported his disorder to
Kloth and “informed” her not to stand directly behind him
because doing so triggered his mental health symptoms. He
2                                                    No. 17-3378

claims Kloth did not comply with his request but instead in-
creased the amount of time she stood behind him while pa-
trolling common areas. Leiser filed this suit against Kloth, her
supervisor, and the warden, claiming that Kloth’s behavior
violated the Eighth Amendment’s prohibition against cruel
and unusual punishment. The district court denied the de-
fendants’ motion for summary judgment after determining
they were not entitled to qualified immunity because Leiser
had a well-established right to be free from intentionally in-
flicted psychological harm. The defendants filed this interloc-
utory appeal, asking us to resolve the legal question of
whether they were, in fact, entitled to qualified immunity. We
reverse. Defendants are entitled to qualified immunity. At the
relevant times, it did not violate clearly established constitu-
tional law for non-medical correctional staﬀ to refuse to pro-
vide a prisoner with what amounts to a medical accommoda-
tion that had not been ordered by medical staﬀ and the need
for which was not obvious to a layperson.
I. Facts
    We construe the evidence in the light most favorable to
Leiser as the non-moving party. See Lovett v. Herbert, 907 F.3d
986, 990 (7th Cir. 2018). At all times relevant, Jeﬀrey Leiser was
an inmate in the custody of the Wisconsin Department of Cor-
rections, housed at the Stanley Correctional Institution. Ser-
geant Karen Kloth was a correctional oﬃcer who worked in
Leiser’s unit. Kloth reported to Unit Manager Paula Stoudt
and in turn to Warden Reed Richardson.
    Leiser was housed in Stanley’s mental health unit. He
struggled with numerous mental health issues, including at
times suicidal tendencies. Especially relevant to this case, the
psychological services staﬀ eventually diagnosed Leiser with
No. 17-3378                                                   3

Post Traumatic Stress Disorder (“PTSD”) stemming from a
sexual attack he suﬀered as a child. Leiser alleges that because
of this attack, when someone stands directly behind him, he
experiences flashbacks and may become angry, knock his
head against a wall, break out in a sweat, yell, scream, and
want to hurt whoever triggered the episode. Leiser told staﬀ
in the Psychological Services Unit he was experiencing PTSD
symptoms as early as October 2014, but he was not diagnosed
with the disorder until some time in the spring of 2015.
    While at Stanley, Leiser met regularly with staﬀ from the
Psychological Services Unit. On March 30, 2015, he told his
treating clinician that he could not tolerate people standing
directly behind him and that his anxiety spiked when he was
waiting in line for medications in the Health Services Unit.
His psychiatrist then arranged for him to receive his medica-
tions directly from nursing staﬀ, rather than after waiting in
line, to avoid this discomfort. Leiser did not receive any other
accommodation for his PTSD from the psychological staﬀ.
Stanley’s Psychological Services Unit does not inform correc-
tional oﬃcers of an inmate’s clinical diagnosis if no accommo-
dation is required.
    At some point in 2013, well before his diagnosis, Leiser no-
ticed that Sergeant Karen Kloth began standing behind him in
common areas, close enough, he says, to trigger his PTSD.
Leiser told Kloth that he suﬀered from PTSD and that he
could not tolerate anyone standing so close behind him. Kloth
responded by telling Leiser he would just have to “deal with
it” because she could stand where she wanted.
   After this exchange, Leiser claims, Kloth increased the
amount of time she stood directly behind him. Leiser submit-
ted declarations from three other inmates who testified that
4                                                 No. 17-3378

Kloth stood directly behind Leiser “every time” she worked
and that she would stand behind him until he started shaking
and sweating. Another inmate, Loren Leiser (Leiser’s brother)
told Kloth that she should not stand behind Leiser because of
his PTSD, explained his symptoms, and that it would be her
fault if he “snapped on her.” Leiser’s witnesses testified that
after Kloth stood behind Leiser, he would dump his tray and
retreat to his cell where he would shake, sweat, and talk to
himself. Leiser indicated he began skipping meals when
Kloth was on duty to avoid the risk of experiencing his PTSD
symptoms.
   Notes from treating clinicians say that Leiser was having
problems with unit staﬀ standing behind him, but they do not
indicate he ever identified it was Kloth. Leiser eventually
complained in writing about Kloth’s behavior to her supervi-
sors, Stoudt and Richardson. Though the written complaints
to Stoudt did not indicate Kloth was engaging in conduct
which triggered his PTSD, the letter he wrote to Warden Rich-
ardson specifically requested that Kloth be prohibited from
standing behind him for that reason. Neither Stoudt nor Rich-
ardson acted on these complaints.
    Leiser sued under 42 U.S.C. § 1983 on November 30, 2015.
Among other claims, Leiser alleged that Kloth was intention-
ally causing him psychological harm by repeatedly attempt-
ing to trigger his PTSD, which he said violated the Eighth
Amendment’s prohibition against cruel and unusual punish-
ments. He also sued Stoudt and Richardson for failing to pro-
tect him from Kloth’s behavior.
   Following a mandatory screening of the in forma pauperis
complaint under 28 U.S.C. § 1915A, the district court permit-
ted Leiser to proceed on the Eighth Amendment claim against
No. 17-3378                                                      5

Kloth and failure-to-protect claims against Stoudt and Rich-
ardson. The defendants later moved for summary judgment.
They argued that Kloth’s behavior did not rise to the level of
cruel and unusual punishment, and even if it did, the evi-
dence did not establish that the defendants knew that Leiser’s
PTSD was triggered when Kloth stood behind him. Regard-
less, they argued, defendants were entitled to qualified im-
munity because if there was a constitutional violation, the le-
gal rule was not clearly established at the time of Kloth’s al-
leged conduct.
    The court denied the defendants’ motion for summary
judgment, despite acknowledging it was not persuaded that
Leiser met the requirements discussed in Calhoun v. DeTella,
319 F.3d 936, 939 (7th Cir. 2003), that is, evidence that Kloth’s
actions were not done for a legitimate penological reason and
were instead intended to humiliate and inflict psychological
pain. The court held that a jury could find Kloth violated the
Eighth Amendment when she increased the amount of time
she spent standing behind Leiser after she learned of his
PTSD. Regarding qualified immunity, the district court found
that Leiser had a clearly established right to be free from in-
tentionally inflicted psychological harm at the time of these
events, making the defendants ineligible for qualified immun-
ity. This interlocutory appeal followed.
II. Analysis
   A. Appellate Jurisdiction
   We have jurisdiction to hear this appeal because “a district
court’s denial of a claim of qualified immunity, to the extent
that it turns on an issue of law, is an appealable ‘final decision’
within the meaning of 28 U.S.C. § 1291 notwithstanding the
6                                                    No. 17-3378

absence of a final judgment.” Mitchell v. Forsyth, 472 U.S. 511,
530 (1985); see also, e.g., Johnson v. Jones, 515 U.S. 304, 319–20
(1995). We review the denial de novo, considering whether the
defendants were entitled to qualified immunity when view-
ing the facts in the light most favorable to Leiser as the non-
moving party. Howell v. Smith, 853 F.3d 892, 897 (7th Cir.
2017), citing Estate of Escobedo v. Bender, 600 F.3d 770, 778 (7th
Cir. 2010).
    Leiser contends we do not have jurisdiction because this
appeal is really a “back-door eﬀort” to contest facts, rather
than to resolve an issue of law. “[A]n appellant challenging a
district court’s denial of qualified immunity eﬀectively pleads
himself out of court by interposing disputed factual issues in
his argument.” Gutierrez v. Kermon, 722 F.3d 1003, 1010 (7th
Cir. 2013); see also Gant v. Hartman, 924 F.3d 445, 451 (7th Cir.
2019) (dismissing oﬃcer’s appeal of denial of qualified im-
munity because his argument depended on disputed facts).
For purposes of this appeal, however, appellants
acknowledge that all issues of material fact must be resolved
in Leiser’s favor and reviewed in a light most favorable to
him. See Knox v. Smith, 342 F.3d 651, 657 (7th Cir. 2003) (de-
fendant is not generally permitted to appeal denial of a sum-
mary judgment that involves mixed question of law and fact,
“but where, as here, one side concedes the other’s facts as to
what happened, it is a question of law”).
    Leiser argues that the appeal focuses on the disputed fact
of Kloth’s intent, not a legal question, because the operative
questions are whether Kloth stood behind Leiser knowing that
this could trigger his PTSD and if so, whether this rose to the
level of injury cognizable by the Eighth Amendment. Even
framing the questions this way, we have jurisdiction.
No. 17-3378                                                       7

Appellants concede—and we assume—for purposes of sum-
mary judgment that Kloth did know her conduct could cause
Leiser psychological discomfort related to his PTSD. Whether
an injury rises to a level “cognizable by the Eighth Amend-
ment” is an issue of law that we have jurisdiction to decide.
This appeal does not depend on disputed facts, so we have
jurisdiction to hear this appeal. We now move on to whether
the defendants were entitled to qualified immunity.
   B. Qualified Immunity
    Qualified immunity is a doctrine that “protects govern-
ment oﬃcials ‘from liability for civil damages insofar as their
conduct does not violate clearly established statutory or con-
stitutional rights of which a reasonable person would have
known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009), quoting
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In other words,
qualified immunity does not shield a government oﬃcial if
the alleged conduct violates a right that was clearly estab-
lished at the time. Thayer v. Chiczewski, 705 F.3d 237, 253 (7th
Cir. 2012).
    To defeat a defense of qualified immunity, the plaintiﬀ
must show two elements: first, that the facts show “a violation
of a constitutional right,” and second, that the “constitutional
right was clearly established at the time of the alleged viola-
tion.” Gill v. City of Milwaukee, 850 F.3d 335, 340 (7th Cir. 2017).
We have discretion to choose which of these elements to ad-
dress first. Pearson, 555 U.S. at 236. Because the second prong
is dispositive here, we will address only whether the right at
issue was clearly established under the circumstances the de-
fendant faced. Lovett v. Herbert, 907 F.3d 986, 991–92 (7th Cir.
2018), quoting Mason-Funk v. City of Neenah, 895 F.3d 504, 507–
08 (7th Cir. 2018).
8                                                     No. 17-3378

    While qualified immunity is an aﬃrmative defense, once
raised, the burden shifts to the plaintiﬀ to defeat it. Purvis v.
Oest, 614 F.3d 713, 717 (7th Cir. 2010). To meet his burden on
this prong, Leiser needed to “show either a reasonably analo-
gous case that has both articulated the right at issue and ap-
plied it to a factual circumstance similar to the one at hand or
that the violation was so obvious that a reasonable person
necessarily would have recognized it as a violation of the
law.” Howell, 853 F.3d at 897, quoting Chan v. Wodnicki, 123
F.3d 1005, 1008 (7th Cir. 1997). This requirement does not
mean Leiser had to find a case “on all fours” with the facts
here. Howell, 853 F.3d at 897, citing Hope v. Pelzer, 536 U.S. 730,
741 (2002). He did, however, need to show some settled au-
thority that would have shown a reasonable oﬃcer in Kloth’s
position that her alleged actions violated the Constitution.
Mullenix v. Luna, 136 S. Ct. 305, 308 (2015).
    “To be clearly established, a right must be suﬃciently clear
that every reasonable oﬃcial would have understood that
what he is doing violates that right” meaning that “existing
precedent must have placed the statutory or constitutional
question beyond debate.” Reichle v. Howards, 566 U.S. 658, 664
(2012) (cleaned up). That is, the right must be clearly estab-
lished to a degree of specificity such that a reasonable govern-
ment oﬃcial would be able to identify the violation with a
specific set of facts.
    In deciding a question of qualified immunity, the level of
specificity at which the legal question is asked is often deci-
sive, and it is possible to be too general and too specific. See,
e.g., Thompson v. Cope, 900 F.3d 414, 421–22 (7th Cir. 2018). We
must determine whether a right is clearly established “in light
of the specific context of the case, not as a broad general
No. 17-3378                                                      9

proposition.” Lovett, 907 F.3d at 992, quoting Mullenix, 136 S.
Ct. at 308. This requires us to consider “whether the violative
nature of particular conduct is clearly established.” Mullenix,
136 S. Ct. at 308, quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742
(2011). The Supreme Court has “repeatedly told courts … not
to define clearly established law at a high level of generality.”
Mullenix, 136 S. Ct. at 308, see also al-Kidd, 563 U.S. at 742
(“The general proposition, for example, that an unreasonable
search or seizure violates the Fourth Amendment is of little
help in determining whether the violative nature of particular
conduct is clearly established.”).
    We first look to whether the Supreme Court or this circuit
has previously held that conduct analogous to the present
case violates the right at issue. Lovett, 907 F.3d at 992. The lack
of specific precedent is not necessarily fatal to a qualified im-
munity defense because the Supreme Court has recognized
that “oﬃcials can still be on notice that their conduct violates
established law … in novel factual circumstances.” Saﬀord
Unified Sch. Dist. No. 1 v. Redding, 557 U.S. 364, 377–78 (2009),
quoting Hope, 536 U.S. at 741–42 (no qualified immunity when
prison guards handcuﬀed inmate to hitching post for seven
hours without regular water or bathroom breaks for his dis-
ruptive behavior, despite his having already been subdued).
If no existing precedent puts the conduct beyond debate, we
next consider if this is one of the rare cases, like Hope, where
the state oﬃcial’s alleged conduct is so egregious that it is an
obvious violation of a constitutional right. Abbott v. Sangamon
County, 705 F.3d 706, 723–24 (7th Cir. 2013) (no qualified im-
munity for police oﬃcer for excessive force claims where of-
ficer tased nonviolent misdemeanant who did not respond to
instructions to turn over after being tased a first time).
10                                                  No. 17-3378

    The district court determined that Leiser had “a clearly es-
tablished right to be free from intentionally inflicted psycho-
logical harm.” Leiser frames the question diﬀerently, as
“whether Kloth subjected Leiser to calculated harassment un-
related to prison needs.” Both of these statements are at too
high a level of generality. See Brosseau v. Haugen, 543 U.S. 194,
199–200 (2004) (remanding denial of summary judgment on
qualified immunity because court of appeals found fair warn-
ing in general tests regarding prohibition of shooting fleeing
suspects rather than the more “particularized” fact of shoot-
ing fleeing suspects “when persons in the immediate area are
at risk from that flight”).
   As we see the case, the issue is whether it was clearly es-
tablished that Kloth was constitutionally required to accom-
modate Leiser’s specific and unique mental health need based
solely on his self-reporting and demands of other inmates, ab-
sent instructions from the medical staﬀ.
    “The Eighth Amendment prohibits unnecessary and wan-
ton infliction of pain, thus forbidding punishment that is ‘so
totally without penological justification that it results in the
gratuitous infliction of suﬀering.’” Calhoun v. DeTella, 319 F.3d
936, 939 (7th Cir. 2003), quoting Gregg v. Georgia, 428 U.S. 153,
173 (1976). This prohibition against cruel and unusual pun-
ishment of inmates includes both physical and psychological
harm. See Beal v. Foster, 803 F.3d 356, 357–58 (7th Cir. 2015)
(reversing dismissal of § 1983 claim against prison guard who
allegedly made remarks labelling a male inmate as homosex-
ual, allegedly causing inmate severe psychological harm due
to worry of increased likelihood of sexual assaults, thus mak-
ing it more than “simple verbal harassment”), quoting Wa-
tison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
No. 17-3378                                                  11

    Inmates have long had a clearly established right to be free
from intentionally inflicted psychological torment and humil-
iation unrelated to penological interests. Hudson v. Palmer, 468
U.S. 517, 530 (1984) (mentioning the Eighth Amendment pro-
tects against “calculated harassment unrelated to prison
needs”); King v. McCarty, 781 F.3d 889, 892 (7th Cir. 2015) (re-
versing dismissal; inmate plausibly alleged see-through
jumpsuit that exposed his genitals during transfer to new
prison had no penological purpose and only intended to hu-
miliate and inflict psychological pain in violation of Eighth
Amendment); Beal, 803 F.3d at 359 (jury could find correc-
tional oﬃcer’s verbal and nonverbal harassment was cruel
and unusual because it “may have made him a pariah to his
fellow inmates and inflicted significant psychological harm”);
Mays v. Springborn, 575 F.3d 643, 649 (7th Cir. 2009) (reversing
summary judgment for prison guards in light of inmates’ al-
legations of strip searches publicly conducted in cold room
with guards who did not change their latex gloves and made
demeaning comments to inmates; genuine dispute over
whether searches “were conducted in a harassing manner in-
tended to humiliate and cause psychological pain”). How-
ever, “not every psychological discomfort a prisoner endures
amounts to a constitutional violation.” Calhoun, 319 F.3d at
939.
    Leiser argues that Kloth had a constitutional obligation to
modify her movements around the common area to avoid
standing directly behind Leiser after he informed her that this
proximity to him exacerbated his self-reported PTSD. How-
ever, none of the cases from this circuit he relies upon have
facts closely analogous to those here. Se Davis v. Wessel, 792
F.3d 793, 796 (7th Cir. 2015) (body restraints); Mays, 575 F.3d
12                                                   No. 17-3378

at 649 (strip searches); Delaney v. DeTella, 256 F.3d 679, 681–82
(7th Cir. 2001) (conditions of confinement).
    The cases Leiser cites from other circuits also fail to show
this right was clearly established. The only authority he points
to that deals with psychological harm rather than physical
harm or threats is OʹConnor v. Huard, 117 F.3d 12, 17 (1st Cir.
1997), where the First Circuit considered the denial of quali-
fied immunity under a plain error standard because the de-
fendant had failed to preserve the aﬃrmative defense. There,
a jury found for the former pretrial detainee who had claimed
that a correctional oﬃcer deprived him of mental health med-
ication and intentionally triggered his anxiety attacks. Id. at
15. The district judge denied the oﬃcer’s motion for judgment
notwithstanding the verdict, where she asserted for the first
time that she was entitled to qualified immunity. The First
Circuit aﬃrmed the verdict for the plaintiﬀ because the oﬃcer
“never brought forward any evidence suggesting that her ac-
tions were objectively reasonable in light of [plaintiﬀ’s] clearly
established due process right.” Id. at 17. Though O’Connor
presents closer facts than the other cases Leiser cites, it in-
volved the denial of access to prescribed medications, which
would clearly interfere with prescribed medical treatment. In
addition, the diﬀerences in procedural posture and standard
of review undermine his argument that the right at issue here
was clearly established at the time of Kloth’s conduct.
    Because he does not provide an analogous case, we now
consider whether Leiser established that Kloth’s conduct was
so outrageous that no reasonable correctional oﬃcer would
have believed the conduct was legal. He did not meet this bur-
den. As noted above, in some “rare cases,” such as Hope v.
Pelzer, where the constitutional violation is “patently
No. 17-3378                                                    13

obvious,” the plaintiﬀs may not need to cite closely analogous
cases because “widespread compliance with a clearly appar-
ent law may have prevented the issue from previously being
litigated.” Jacobs v. City of Chicago, 215 F.3d 758, 767 (7th Cir.
2000). For example, in Abbott v. Sangamon County, qualified
immunity did not apply despite the lack of analogous cases
because it was clearly “unlawful to deploy a taser in dart
mode against a nonviolent misdemeanant who had just been
tased in dart mode and made no movement when, after the
first tasing, the oﬃcer instructed her to turn over.” 705 F.3d
706, 732 (7th Cir. 2013); cf. Lovett, 907 F.3d at 993 (not “egre-
giously” or “obviously unreasonable” to assign a severely in-
toxicated pre-trial detainee a top bunk from which he fell and
died); Kemp v. Liebel, 877 F.3d 346, 353–54 (7th Cir. 2017) (qual-
ified immunity applies on Free Exercise claim where no anal-
ogous case identified and it was not egregious or unreasona-
ble for Jewish prisoners to be unintentionally denied religious
services for several months after transfer to a new prison).
    At the time of Kloth’s conduct here, it was not clearly es-
tablished that she was constitutionally required to avoid
standing behind Leiser as a result of his self-reporting of a
pending (albeit eventual) diagnosis. Such conduct, if intended
to provoke a negative response from Leiser, may have been
unprofessional and unjustified, but the law did not make clear
that it amounted to cruel and unusual punishment. Leiser’s
claim here implies that prison staﬀ have a constitutional obli-
gation to modify the way they do their jobs based solely on an
inmate’s assertion that their actions elicit extreme psycholog-
ical responses. We must recognize the risk that such a rule of
law, which would apply without orders from prison medical
staﬀ, could create a real danger of inmates manipulating
14                                                  No. 17-3378

correctional oﬃcers for purposes unrelated to their mental
health.
    This would be an entirely diﬀerent case if Leiser had been
diagnosed with PTSD and the medical staﬀ had ordered cor-
rectional staﬀ to provide an accommodation for Leiser that
Kloth ignored. Generally, non-medical staﬀ of jails and pris-
ons must comply with medical directives, which includes
mental health accommodations. Mitchell v. Kallas, 895 F.3d
492, 499 (7th Cir. 2018) (“An absence of treatment is equally
actionable whether the inmate’s suﬀering is physical or psy-
chological.”); Arnett v. Webster, 658 F.3d 742, 752–53 (7th Cir.
2011) (refusal to provide inmate with prescribed medication
or to follow advice of specialists can violate the Eighth
Amendment); Ralston v. McGovern, 167 F.3d 1160, 1161–62
(7th Cir. 1999) (reversing summary judgment because non-
medical prison guard’s refusal to comply with physician’s
therapy decision could be cruel and unusual).
    While the lack of an accommodation directive from a psy-
chiatrist should not be treated as permission to harass inmates
in any manner, it is not unreasonable for a non-medical prison
staﬀ member to assume that a treating physician would have
ordered an accommodation if one was necessary. See Arnett,
658 F.3d at 755 (recognizing non-medical prison staﬀ “will
generally be justified in believing that the prisoner is in capa-
ble hands” when relying on expertise of medical personnel);
Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010) (“As a prac-
tical matter, it would be unwise to require more of a nonmed-
ical staﬀ member” than reliance on prison medical staﬀ, as
“the law encourages non-medical security and administrative
personnel at jails and prisons to defer to the professional med-
ical judgments”).
No. 17-3378                                                    15

    Kloth is entitled to summary judgment because Leiser did
not establish that he had a clearly established constitutional
right to an accommodation of a self-reported mental diagno-
sis without confirmation from medical staﬀ or existence of a
treatment plan. This conclusion means that defendants Stoudt
and Richardson are also entitled to summary judgment. See,
e.g., Gill v. City of Milwaukee, 850 F.3d 335, 342 (7th Cir. 2017)
(failure-to-intervene claims failed where plaintiﬀ’s right to be
free from certain interrogation tactics was not clearly estab-
lished at the time).
    With high numbers of inmates suﬀering from mental ill-
nesses, the scope of prison medical and non-medical staﬀs’
duties toward mentally ill prisoners is an issue we can expect
to face often. We understand that the relationships between
inmates and prison staﬀ are not always the model of civility,
but it is essential that correctional staﬀ comply with orders
from medical staﬀ. Here there were no such orders, so Leiser
has not established that Kloth’s alleged conduct rose to an
Eighth Amendment violation beyond reasonable debate at
the time of her alleged conduct.
   We REVERSE the district court’s denial of summary judg-
ment and REMAND with instructions to grant summary
judgment in favor of the appellants.